Detailed Action
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 – The language around the baffle positions and angles is not clear. Suggestion: include language indicating the angles are intervals of spacing between baffles along the circumferential direction.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4, 10 – 12, 14 – 15, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Chinese Patent No. 107028473(A) hereinafter Ding) in view of Drees (U.S. Patent Publication No. 2016/0129409(A1) hereinafter Drees). An utilized machine translation of the Ding is attached.

Regarding Claim 1, Ding teaches an apparatus (figure 1: entire apparatus) for agitation of fluids (intended use), comprising: an agitation chamber (figure 1: container 3); an impeller configured for agitation (figure 1: cutter 4) that comprises a motor (figure 1: actuating unit 2), a shaft (figure 1: rotational element that links cutter 4 to the blade base [not labeled]), and a plurality of blades fixed on the shaft (figure 1: blades 41 are fixed on cutter 4); and a plurality of baffles (figures 3 & 4: ribs 33); the plurality of baffles are positioned on a side wall of the agitation chamber (figures 3 & 4: ribs 33 are on the sidewall of container 3); and the plurality of baffles have a varying width increasing from a top to a bottom of the agitation chamber (figures 1 & 3: ribs 33 increase in width from top to bottom & google machine translation page 3 third paragraph from the bottom: “The width of the flow disturbing rib 33 … becomes larger form top … toward bottom…”), such that an area of contact with moving fluid varies from the top to the bottom of the agitation chamber (intended use: the preceding claim language is considered intended use and the “flow disturbing rib[s] 33” are structurally capable of this).
	Ding is silent on a plurality of baffles having a triangular cross-section with sharp edges; wherein: the triangular cross-section resembles a prism across the cross-section; the sharp edges of the 
	Drees teaches a plurality of baffles having a triangular cross-section with sharp edges (figures 1 & 4: ribs 130 are triangular with sharp edges); wherein: the triangular cross-section resembles a prism across the cross-section (figures 1 & 4: ribs 130’s cross section resemble a prism); the sharp edges of the plurality of baffles point towards the impeller (figures 1 & 4: ribs 130’s sharp edges point toward the impeller), such that the sharp edges of the plurality of baffles are operable to cut a flux of fluid under circulation to produce turbulence, and divide a portion of the fluid impinging at the sharp edge in two opposite directions which impinge on the wall of the agitation chamber and rebound back to the impeller and the blades (intended use: the preceding claim language is considered intended use and the structure of Drees is considered capable of this intended use).
	Ding and Drees are analogous in the field of food preparation appliances with rotating and mixing tools operable from the bottom side of the vessel. It would have been obvious to one skilled in the art before the effective filing date to modify the ribs of Ding with the triangular shaped ribs of Drees in order to provided needed structural support to the container (Drees [0021]). Absent any unexpected results, it would have been an obvious matter of design choice to modify the gradient of width increase going from top to bottom of the ribs of Ding in view of Drees to a range of 0.03-0.08 in order to provide better mixing, via fluid turbulence and splash back, near the bottom of the mixing container where the mixing blades are located, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 2, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1, wherein the fluid is a non-newtonian fluid (intended use: the type of fluid used in the apparatus is considered intended use).  

Regarding Claim 4, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1, wherein the motor of the impeller is connected at one end of the shaft and the blades are connected at another end of the shaft (figure 1: the actuating unit 2 is connected at one end of the shaft and blades 41 are connected at the other end [shaft is not labeled]).

Regarding Claim 10, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1.
Ding is silent on wherein the plurality of baffles are made of at least one of: polymer, steel, alloys, and glass.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the plurality of baffles to be of glass so full visibility of container is available from all angles, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 11, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1, wherein the plurality of baffles are placed at an interval of predefined angle between 30ᵒ to 180ᵒ on the side wall of the agitation chamber (figures 1 & 4: there are eight ribs, ribs 33, ~evenly spaced apart on the sidewall, this leads to an interval of ~45ᵒ).  

Claim 12, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1, wherein the plurality of baffles is configured to enhance and aid a mixing rate, a cooling rate, and a heating rate of fluids (google machine translation abstract: the flow disturbing ribs enhance mixing by directing the fluid back to the cutter & any enhancement of mixing would inherently have an effect on the heating and cooling rate of the fluids).  

Regarding Claim 14, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1, wherein: the agitation chamber has a cylindrical shape, a spherical shape, or a cuboidal shape (figure 1: container 3 is cylindrical in shape).
Ding is silent on the agitation chamber is made of stainless steel or fiber glass.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the container of Ding to stainless steel in order to increase structural durability of the container in case it is dropped, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 15, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1, wherein each of the plurality of baffles are positioned on the side wall of the agitation chamber at a predetermined angle, wherein the predetermined angle is 45ᵒ or 90ᵒ (figures 1 & 4: there are eight ribs, ribs 33, ~evenly spaced apart on the sidewall, this leads to an interval of ~45ᵒ).  

Regarding Claim 17, Ding teaches a method for agitation of fluids (google machine translation abstract), comprising: providing an agitating apparatus (figure 1: entire apparatus), the apparatus comprising: an agitation chamber (figure 1: container 3); an impeller (figure 1: cutter 4) configured for 
Ding is silent on a plurality of baffles having a triangular cross-section with sharp edges, wherein: the triangular cross-section resembles a prism across the cross-section; the sharp edges of the plurality of baffles point towards the impeller, such that the sharp edges of the plurality of baffles are operable to cut a flux of fluid under circulation to produce turbulence, and divide a portion of the fluid impinging at the sharp edge in two opposite directions which impinge on the wall of the agitation chamber and rebound back to the impeller and the blades; and the plurality of baffles have a width gradient in the range of 0.03-0.08.
Drees teaches a plurality of baffles having a triangular cross-section with sharp edges (figures 1 & 4: ribs 130 are triangular with sharp edges); wherein: the triangular cross-section resembles a prism across the cross-section (figures 1 & 4: ribs 130’s cross section resemble a prism); the sharp edges of the plurality of baffles point towards the impeller (figures 1 & 4: ribs 130’s sharp edges point toward the impeller), such that the sharp edges of the plurality of baffles are operable to cut a flux of fluid under circulation to produce turbulence, and divide a portion of the fluid impinging at the sharp edge in two opposite directions which impinge on the wall of the agitation chamber and rebound back to the flux of the fluid under circulation to produce turbulence, and divide a portion of the fluid impinging at the sharp edge in two opposite directions … this effect is inherent to the structure of the rib on the chamber of Drees).
	It would have been obvious to one skilled in the art before the effective filing date to modify the ribs of Ding with the triangular shaped ribs of Drees in order to provided needed structural support to the sidewalls of the container (Drees [0021]). Absent any unexpected results, it would have been an obvious matter of design choice to modify the gradient of width increase going from top to bottom of the ribs of Ding in view of Drees to a range of 0.03-0.08 in order to provide better mixing, via fluid turbulence and splash back, near the bottom of the mixing container where the mixing blades are located, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 18, Ding teaches the method (google machine translation abstract) according to claim 17, further comprising driving the impeller using the motor attached to the shaft (figure 1: actuating unit 2 drives cutter 4 via the rotating shaft operably connecting the two).  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Chinese Patent No. 107028473(A) hereinafter Ding) in view of Drees (U.S. Patent Publication No. 2016/0129409(A1) hereinafter Drees) in further view of Contri et al. (U.S. Patent Publication No. 4,568,193 hereinafter Contri). An utilized machine translation of the Ding is attached.

Regarding Claim 16, Ding teaches the apparatus (figure 1: entire apparatus) of claim 1.

Contri teaches the apparatus further comprising a speed regulator and a tachometer, the speed regulator being configured to drive the impeller by regulating a speed of the impeller using a speed measurement recorded by the tachometer (C2 L8 – 21).  
Ding and Contri are analogous in the field of food preparation appliances with rotating and mixing tools. It would have been obvious to one skilled in the art before the effective filing date to modify the motor speed control of Ding with the speed regulator and a tachometer of Contri in order to design better speed control for the blender so other food items may be added during mixing (Contri C2 L31 – 36).

Regarding Claim 19, Ding teaches the method (google machine translation abstract) to claim 18.
Ding is silent on driving the impeller further comprises regulating a speed of the impeller using a speed regulator that utilizes a speed measurement recorded by a tachometer.
Contri teaches driving the impeller further comprises regulating a speed of the impeller using a speed regulator that utilizes a speed measurement recorded by a tachometer (C2 L8 – 21).
It would have been obvious to one skilled in the art before the effective filing date to modify the motor speed control of Ding with the speed regulator and a tachometer of Contri in order to design better speed control for the blender so other food items may be added during mixing (Contri C2 L31 – 36).



Response to Arguments
	Per applicant’s amendment to the drawings, filed 12 January 2022, the objection to the drawings regarding showing the plurality of baffles in Claim 1 is withdrawn.
Per applicant’s amendment to the specification, filed 12 January 2022, the objection to the drawings regarding figure 3 element 300 is withdrawn.
Per applicant’s amendment to the claims, filed 12 January 2022, the 112b rejections to Claims 3 and 12 regarding “a predefined shape” is withdrawn.

Applicant’s arguments with respect to Claims 1 – 4 and 9 – 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774